Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 1 of 10 PageID #: 4739



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
   v.                                                §     No. 6:18-CR-16
                                                     §     (Judge RWS/KNM)
   HEON JONG YOO                                     §
       a/k/a “HANK YOO”                              §

                   GOVERNMENT’S SENTENCING MEMORANDUM

          The United States, by and through the undersigned Assistant United States

   Attorney, submits this sentencing memorandum, showing as follows:

                                    I.         INTRODUCTION

          Hank Yoo was charged, tried, and convicted on multiple firearms violations. The

   jury determined that he made false statements in connection with seven different firearms

   acquisitions. In addition, the jury found that the defendant possessed firearms after

   having been committed to a mental institution.

          The crimes are serious. This Court is well-acquainted with the defendant. The

   Presentence Investigation Report (PSR) calculated a sentencing range of 78-97 months.

   Imprisonment for a term of 97 months is appropriate.

                                         II.    DISCUSSION

          Under 18 U.S.C. § 3553(a), the Court is directed to “impose a sentence sufficient,

   but not greater than necessary” to achieve the purposes of sentencing. As an initial step,

   the Court calculates the applicable range under the U.S. Sentencing Guidelines. Rita v.




   Government’s Sentencing Memorandum – Page 1
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 2 of 10 PageID #: 4740



   United States, 551 U.S. 338, 351 (2007). The Court should then consider all of the

   Section 3553(a) factors:

          • the nature and circumstances of the offense and the history and characteristics
            of the defendant;

          • the need for the sentence imposed – to reflect the seriousness of the offense, to
            promote respect for the law, to provide just punishment, to afford adequate
            deterrence, to protect the public from further crimes of the defendant, and to
            provide the defendant with needed education, training, care, or treatment;

          • the kinds of sentences available;

          • the Sentencing Guidelines;

          • any relevant policy statement issued by the United States Sentencing
            Commission;

          • the need to avoid unwarranted sentence disparities; and

          • the need to provide restitution to any victim.


   In doing so, the Court “must make an individualized assessment based on the facts

   presented.” Gall v. United States, 552 U.S. 38, 50 (2007).

          A.     The Offenses

          An express purpose of federal firearms laws is to curb crime by keeping “firearms

   out of the hands of those not legally entitled to possess them.” S. Rep. No. 90-1097

   (1968), reprinted in 1968 U.S.C.C.A.N. 2112, 2113. Such individuals include criminals

   and others who should not have access to firearms (e.g., drug addicts, mentally ill

   persons, juveniles). See Huddleston v. United States, 415 U.S. 814, 825 (1974). As a

   means to ensure the effectiveness of these laws, Congress required licensed firearms


   Government’s Sentencing Memorandum – Page 2
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 3 of 10 PageID #: 4741



   dealers to obtain certain information from purchasers and subjected those buyers who

   made false statements to criminal penalties. Id.; see generally 18 U.S.C. 922(a)(6) and

   924(a)(1)(A).

          Yoo lied in connection with firearms acquisitions. He then possessed firearms,

   despite the fact that he had been committed to a mental institution. His conduct is

   precisely the type that the federal firearms laws were designed to protect against.

          B.       The Defendant

          The Court considers the history and characteristics of the defendant in determining

   the particular sentence to be imposed. There is “[n]o limitation . . . on the information

   concerning the background, character, and conduct of a person convicted of an offense

   which a court of the United States may receive and consider for the purpose of imposing

   an appropriate sentence.” 18 U.S.C. § 3661.

                   1.   Personal background

          Born in South Korea, Hank Yoo is now 25 years old. (PSR ¶ 66.) He first came

   to the United States in or about 2004. (PSR ¶ 69.) In 2009, he applied for and obtained

   Permanent Resident Alien status. (PSR ¶¶ 10, 69.) While in the United States, Yoo has

   reportedly lived in New York, California, New Jersey, and Texas. He has lived in the

   Tyler, Texas, area since approximately 2016. (PSR ¶ 69.)

          The defendant is an only child. (PSR ¶ 66.) He is estranged from his father, who

   resides in Dallas, Texas. (PSR ¶ 65-66.) Yoo’s mother lives in South Korea. (PSR ¶

   66.) The defendant is not married and has no children. (PSR ¶ 70.)



   Government’s Sentencing Memorandum – Page 3
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 4 of 10 PageID #: 4742



          In 2012, Yoo obtained the equivalent of a high school diploma while living in

   South Korea. (PSR ¶ 84.) Since that time, he has done coursework at six different

   colleges and universities in the United States. (PSR ¶ 85-86.) He has also taken some

   online courses from American Public University. (PSR ¶ 87.) However, he has not

   obtained a degree from any of these institutions. (PSR ¶ 85-86.)

          The defendant’s employment history is sporadic. In a four-year period, he held

   several short-term positions in a variety of fields – restaurant delivery, ride-sharing, retail

   inventory, and online marketing. (PSR ¶¶ 88-93.)

                  2.     Mental health

          Yoo’s mental health history is extensive and includes the following:

              •   Expressions of homicidal ideation;
              •   Diagnoses of bipolar disorder and schizophrenia;
              •   Finding of not psychologically suited for the U.S. Army;
              •   Treatment and counseling;
              •   Hospitalizations; and
              •   Involuntarily commitments to inpatient facilities.

   (PSR ¶¶ 75-79.)

                  3.     Criminal history

          The defendant has no prior convictions. (PSR ¶¶ 58-59.) However, in 2017, he

   was indicted on state felony charges, which were later dismissed. (PSR ¶ 64.)

                  4.     Other Misconduct

          The defendant fraudulently obtained a Texas License to Carry Handgun (LCH).

   He then used the permit to bypass required background checks. He did so even after the

   LCH had been revoked by state authorities.

   Government’s Sentencing Memorandum – Page 4
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 5 of 10 PageID #: 4743



          In January 2016, the defendant attempted to purchase a firearm from a licensed

   dealer in Grandview, Texas. (PSR ¶ 17.) He was denied based upon the required

   background check. (Id.) He appealed to the Federal Bureau of Investigation (FBI). (Id.)

   In response, the FBI sent Yoo a letter advising him that the denial was based on a

   prohibition under 18 U.S.C. §§ 921 and 922. (Id.)

          Less than two weeks later, Yoo applied for an LCH. (PSR ¶18.) The application

   included a question about whether Yoo had ever received psychiatric treatment, to which

   he answered "no." (Id.) He was then issued a permit on May 24, 2016. (Id.)

          In September 2016, Yoo was advised by the Texas Department of Public Safety

   that his LCH had been revoked because he was not capable of exercising sound judgment

   with respect to the proper use of a handgun. (PSR ¶20.) Nevertheless, he continued to

   use the revoked LCH to evade background checks and acquire firearms. (PSR ¶¶21-23,

   25-26.) The revocation of Yoo’s LCH was affirmed at a hearing in March 2017. (PSR

   ¶27.) Nevertheless, he used the revoked permit two more times to acquire firearms.

   (PSR ¶¶28-29.)

          C.     The Sentence

          This case involves eight counts of conviction. The jury found the defendant guilty

   on seven counts of violating 18 U.S.C. § 924(a)(1)(A). The maximum penalty of

   imprisonment for such violations is up to five years. Yoo was also convicted for a

   violation of 18 U.S.C. § 922(g)(4), which carries a statutory maximum of imprisonment

   for up to 10 years.



   Government’s Sentencing Memorandum – Page 5
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 6 of 10 PageID #: 4744



          The PSR properly calculated a guideline range of 78-97 months. This range was

   based upon a total offense level of 28 and a criminal history category I. The defendant

   has objected to the base offense level as well as specific offense characteristics. Those

   objections are not well-founded.

                 1.     Base offense level

          Under U.S.S.G. § 2K2.1(a)(4)(B), the base offense level is 20 if (a) the offense

   involved a semiautomatic firearm that is capable of accepting a large-capacity magazine

   and (b) the defendant was a prohibited person at the time of the offense. Both factors are

   satisfied here.

          A “semiautomatic firearm that is capable of accepting a large-capacity magazine”

   is defined as follows:

          [A] semiautomatic firearm that has the ability to fire many rounds without
          reloading because at the time of the offense (A) the firearm had attached to
          it a magazine or similar device that could accept more than 15 rounds of
          ammunition; or (B) a magazine or similar device that could accept more
          than 15 rounds of ammunition was in close proximity to the firearm.

   U.S.S.G. § 2K2.1 cmt. n. 2.

          On at least two occasions, Yoo unlawfully possessed semiautomatic firearms and

   large-capacity magazines. The defendant does not dispute the issue of possession.

   Instead, he argues, without citing any authority, that Section 2K2.1(a)(4)(B) is

   inapplicable because the magazines were not attached to the firearms. However, the

   magazines were “in close proximity” to the firearms in both instances.

          “Prohibited person” means any person described in 18 U.S.C. §§ 922(g) or 922(n).

   U.S.S.G. § 2K2.1 cmt. n. 3. The defendant was convicted of possessing a firearm after

   Government’s Sentencing Memorandum – Page 6
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 7 of 10 PageID #: 4745



   having been committed to a mental institution, in violation of 18 U.S.C. § 922(g)(4).

   Accordingly, he is a “prohibited person.”

          Yoo possessed semiautomatic firearms capable of accepting a large-capacity

   magazine. At the time, he was a “prohibited person.” Pursuant to U.S.S.G. §

   2K2.1(a)(4)(B), the base offense level is 20.

                 2.     Number of firearms

          Section 2K2.1(b)(1)(B) provides for a four-level increase if the offense involved

   more than eight but fewer than 24 firearms. This determination is made by counting

   “those firearms that were unlawfully sought to be obtained, unlawfully possessed, or

   unlawfully distributed, including any firearm that a defendant obtained or attempted to

   obtain by making a false statement to a licensed dealer.” U.S.S.G. § 2K2.1 cmt. n. 5.

   The enhancement for number of firearms includes firearms possessed during relevant

   conduct under U.S.S.G. § 1B1.3. See United States v. Brummett, 355 F.3d 343, 344-45

   (5th Cir. 2003).

          Here, the offense involved 14 firearms. (PSR ¶ 37-38.) Yoo objects to this

   number, arguing that he is only responsible for 11 firearms. Even if the defendant’s total

   is correct (it is not), Section 2K2.1(b)(1)(B) applies, thus increasing the base offense level

   by four levels.

                 3.     Possession of firearms in connection with another felony offense

          Pursuant to Section 2K2.1(b)(6)(B), the base offense level is increased by four

   levels if the defendant “used or possessed any firearm or ammunition in connection with

   another felony offense.” This section applies “if the firearm or ammunition facilitated, or

   Government’s Sentencing Memorandum – Page 7
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 8 of 10 PageID #: 4746



   had the potential of facilitating, another felony offense.” U.S.S.G. § 2K2.1 cmt. n. 14(A).

   Such other felonies include aggravated assault under Texas law. See, e.g., United States

   v. Le, 512 F.3d 128, 134-35 (5th Cir. 2007).

          In December 2016, Yoo accompanied Matthew Lack, Carlos Jose Hernandez, and

   Jesse Roger Long to the residence of an individual who had allegedly assaulted and/or

   robbed Lack and Hernandez. (PSR ¶24.) At the time, Yoo was in possession of four

   firearms, two large-capacity magazines (one of which was loaded with 30 rounds), and

   ammunition. (Id.) He traveled to the residence to support Lack and Hernandez. (Id.)

   Yoo provided everyone with access to his firearms. (Id.) He also supplied Long with an

   armored vest that was loaded with magazines. (Id.)

          Lack pointed one of Yoo’s firearms at the alleged victim. (PSR ¶24.) Yoo yelled

   racial slurs and waived a Confederate flag. (Id.) Yoo, Lack, Hernandez, and Long were

   all arrested for aggravated assault with a deadly weapon. (Id.) Yoo was also charged

   with unlawful transfer of weapons and criminal trespass with a deadly weapon. (Id.)

          Yoo was indicted on state felony charges in January 2017 for aggravated assault

   with a deadly weapon. (PSR ¶24.) The indictment was dismissed without prejudice in

   August 2017 because the victim was entitled to invoke his right against self-incrimination

   if he testified as a witness. (PSR ¶64.)

          Application of Section 2K2.1(b)(6)(B) does not depend on whether the

   “connected” criminal charges were filed or a conviction was obtained. U.S.S.G. § 2K2.1

   cmt. n. 14(C). The enhancement is warranted when the defendant knows or has reason to

   believe that the firearm will be used to commit another felony. See United States v.

   Government’s Sentencing Memorandum – Page 8
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 9 of 10 PageID #: 4747



   Longstreet, 603 F.3d 273, 277-78 (5th Cir. 2010). Yoo’s possession of firearms and

   ammunition on December 2, 2016, merits a four-level increase under Section

   2K2.1(b)(6)(B).

                                     III.     CONCLUSION

          Yoo was convicted of lying about his citizenship while trying to acquire firearms

   from licensed dealers. The jury also found that he possessed firearms after having been

   twice committed to a mental institution.

          The defendant remains wholly unrepentant. He refuses to accept any

   responsibility for his unlawful actions.

          The United States asks this Court to impose a sentence of 97 months. Such a

   sentence is reasonable and properly reflects the considerations of 18 U.S.C. § 3553.

                                                   JOSEPH D. BROWN
                                                   UNITED STATES ATTORNEY


                                                   /s/ L. Frank Coan, Jr.
                                                   L. Frank Coan, Jr.
                                                   Assistant United States Attorney
                                                   Bar No. 170966 (Georgia)
                                                   110 N. College, Suite 700
                                                   Tyler, Texas 75702
                                                   (903) 590-1400
                                                   (903) 590-1439 Fax




   Government’s Sentencing Memorandum – Page 9
Case 6:18-cr-00016-RWS-KNM Document 467 Filed 05/03/19 Page 10 of 10 PageID #: 4748



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
   v.                                                §      No. 6:18-CR-16
                                                     §      (Judge RWS/KNM)
   HEON JONG YOO                                     §
       a/k/a “HANK YOO”                              §

                                CERTIFICATE OF SERVICE

          I hereby certify that a copy of this pleading was served on the defendant via U.S.

   mail and on defendant’s standby counsel via the Court’s ECF system on this the 3rd day

   of May, 2019.


                                              /s/ L. Frank Coan, Jr.
                                              L. Frank Coan, Jr.




   Government’s Sentencing Memorandum – Page 10
